         Case 2:20-cv-00239-BSM Document 7 Filed 04/22/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

CHRISTOPHER THORNSBERRY                                                      PLAINTIFF
ADC #169180

v.                         CASE NO. 2:20-CV-00239-BSM

ROOSEVELT BARDEN, et al.                                                 DEFENDANTS

                                        ORDER

       After de novo review of the record, United States Magistrate Judge Joe Volpe’s

proposed findings and recommendations [Doc. No. 5] are adopted. Christopher Thornberry’s

claims are dismissed without prejudice because he has failed to state any claims upon which

relief can be granted. The dismissal constitutes a strike for purposes of 28 U.S.C. section

1915(g), and it is certified that an in forma pauperis appeal from this order would not be

taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 22nd day of April, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
